Citation Nr: 0919105	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left hand 
disability, to include the fingers.

3.  Entitlement to service connection for a right hand 
disability, to include the fingers.

4.  Entitlement to service connection for right wrist 
disability (other than a ganglion cyst).

5.  Entitlement to service connection for left forearm 
disability.

6.  Entitlement to service connection for a left upper thigh 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in March 1995 with 
approximately 25 years of active military service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The Veteran appeared before the 
undersigned Veterans Law Judge in April 2009 and delivered 
sworn testimony via video conference hearing in Fargo, North 
Dakota.

A May 2008 rating decision granted service connection for 
hernia disability, and assigned a noncompensable rating, 
effective December 7, 2007.  The Veteran has not expressed 
disagreement with any action taken in the May 2008 rating 
decision.

A November 2008 rating decision granted service connection 
for bilateral hearing loss, lumbar spine disability, and a 
right wrist ganglion cyst, and assigned respective disability 
ratings, and an effective date.  The Veteran has not 
expressed disagreement with any of the actions taken in the 
November 2008 rating decision.  In this regard, a statement 
from the Veteran, received later in November 2008, has not 
been construed as a notice of disagreement, but rather, as a 
new claim.  

A March 2009 rating decision denied an increased rating for 
the Veteran's service-connected lumbar spine, right wrist 
ganglion cyst, and bilateral hearing loss disabilities, and 
denied service connection for left hip pain.  The Veteran has 
not expressed disagreement with any of the actions taken in 
the March 2009 rating decision.

The issue of entitlement to service connection for right 
wrist disability (other than a ganglion cyst) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A VA examiner has essentially indicated that the 
Veteran's tinnitus was present during his active service.

2.  The medical evidence does not reveal current chronic left 
hand disability, right hand disability, left forearm 
disability, or left upper thigh disability.
 
 
CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Chronic left hand disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Chronic right hand disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Chronic left forearm disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  A chronic left upper thigh disability was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in March 2006 and May 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  VCAA notice was provided prior 
to the initial AOJ adjudication.  Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone VA examinations that have addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met, and the Board will address the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

I.  Tinnitus

The Veteran has indicated (April 2009 Board hearing 
transcript, page 3) that he had ringing in his ears during 
his military service, and tinnitus has been diagnosed on the 
May 2006 and January 2009 VA audiological examinations.  At 
the May 2006 VA audiological examination, the examiner noted 
that the Veteran's tinnitus had its onset "11 to 12 years 
ago."  As noted in the Veteran's notice of disagreement, 
such a time period places the manifestation of tinnitus 
(essentially) during the Veteran's active service, and 
provides competent medical evidence of a showing of 
continuity of symptomatology since service.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  As such, service 
connection for tinnitus is warranted.  The Board notes in 
passing that the May 2006 VA examiner linked the Veteran's 
hearing loss to his military service.

II.  Left hand, right hand, left forearm, and left upper 
thigh disability

An August 1980 service treatment record reveals that the 
Veteran received treatment (including 3-5 sutures) for a 1/2 
inch laceration of the left hand.  The Veteran's remaining 
service treatment records do not reveal additional treatment 
for the left hand laceration, and the Veteran's January 1995 
service retirement examination revealed that clinical 
evaluation of the musculoskeletal system, as well as the 
upper and lower extremities, was normal.

The Board can find no indication, despite undergoing VA 
examinations in January 2008 and January 2009, that the 
Veteran has a current left hand, right hand, left forearm, or 
left upper thigh disability.  While the Veteran has 
complained of pain in his hands and fingers, and complained 
of a tingling sensation in his left forearm and left upper 
thigh, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As such, service connection for left 
hand, right hand, left forearm, or left upper thigh 
disability is not warranted.

The Board notes that the Veteran is service-connected for a 
right wrist ganglion cyst, and is pursuing a claim of service 
connection for right wrist disability (essentially right 
wrist arthritis), and such conditions are not part of the 
right hand disability claim being adjudicated herein.

While left hip arthritis has been shown by X-ray, the 
Veteran, as noted earlier in this decision, has been denied 
service connection for a left hip disability, and such 
condition is not part of the Veteran's claim of service 
connection for left upper thigh disability.  Further, 
radiation of pain into the left hip, which the Veteran 
attributes to his service-connected low back disability, is 
also not before the Board, as that aspect of the Veteran's 
contention was already considered in the March 2009 denial of 
service connection for left hip disability.

The Board acknowledges that in January 2009, subsequent to 
the November 2008 supplemental statement of the case, the 
Veteran underwent a VA joints examination.  While the 
findings from the January 2009 VA examination have not been 
previously considered by the RO, the Board finds that a 
remand to the RO so that it could first review this evidence 
is not necessary.  First, the findings from the January 2009 
VA joints examination are essentially cumulative of those 
from the January 2008 VA joints examination.  Second, as the 
January 2009 VA joints examination reveals no evidence of a 
current left hand, right hand, left forearm, or left upper 
thigh disability, a remand to the RO would serve no purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of the disabilities on 
appeal of which he has first hand knowledge (i.e., 
experiencing hand and finger pain either in service or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
layman, however, the Veteran simply does not have the 
necessary medical training and/or expertise to diagnose a 
chronic disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for left hand disability, to include the 
fingers, is denied.

Service connection for right hand disability, to include the 
fingers, is denied.

Service connection for left forearm disability is denied.

Service connection for a left upper thigh disability is 
denied.


REMAND

As for the issue of service connection for right wrist 
disability (other than a ganglion cyst), the Veteran asserts 
that he has had right wrist problems since service, and has 
essentially indicated (April 2009 Board hearing transcript, 
pages 5-6) his belief that his many years of performing 
construction during service led to his right wrist disability 
(VA X-rays dated in January 2008 revealed right wrist 
arthritis).  While the Veteran underwent a VA examination in 
January 2008 and January 2009, no opinion of etiology 
concerning right wrist arthritis was provided.  Based on the 
Veteran's credible Board hearing testimony and the facts of 
this case, the Board finds that a VA examination that 
addresses the Veteran's contentions as to his right wrist 
arthritis would be helpful in the adjudication of this issue.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
and all right wrist disability (other 
than a ganglion cyst), to include 
arthritis.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has right wrist 
disability (other than a ganglion cyst), 
to include arthritis, that is related to 
his active military service.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for a right wrist disability 
(other than a ganglion cyst), to include 
arthritis.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


